       Case 1:19-cv-10475-LGS-DCF Document 84 Filed 06/19/20 Page 1 of 3




                                                       June 19, 2020

VIA ECF
The Honorable Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:     Annie Farmer v. Darren K. Indyke and Richard D. Kahn, in their capacities as
                executors of the Estate of Jeffrey Edward Epstein, and Ghislaine Maxwell,
                19-10475-LGS-DCF


Dear Judge Freeman:
       Pursuant to the Court’s May 22, 2020 order (ECF No. 77) Plaintiff and Defendants Darren
K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E. Epstein, and Ghislaine
Maxwell jointly submit this letter to provide the Court with an update as to the progress of
discussions regarding both discovery and settlement.
        Plaintiff Annie Farmer’s Position
        On June 2, 2020, the Superior Court of the Virgin Islands granted the Co-Executors’
Expedited Motion for the Establishment of a Voluntary Claims Resolution Program. After it
became clear that the Program would finally move forward, Plaintiff informed Defendants that, in
the interest of preserving resources and not unnecessarily burdening the Court, she would be
willing to stay this litigation for sixty days while she participates in the Program. Plaintiff and the
Estate have agreed on the language of a joint stipulation staying this action, which was filed and
so-ordered by this Court in other cases in which the plaintiffs are represented by Plaintiff’s counsel.
See Jane Doe 1000 v. Indyke, et al., 19-cv-10577, ECF No. 63; Helm v. Indyke, et al., 19-cv-10476,
ECF No. 52; Bryant v. Indyke, et al., 19-cv-10479, ECF No. 44. Defendant Maxwell has refused
to enter the proposed stipulation that has been agreed to and entered in other cases, and has instead
proposed a number of changes that are inconsistent with the Program’s Protocol.
         The Court should enter the proposed order attached hereto as Exhibit A, staying this case
on the same terms to which Plaintiff and the Estate have already agreed and which are consistent
with the Program’s Protocol. If the Court declines to stay the case at this time, Plaintiff respectfully
requests that the Court lift its stay of Maxwell’s deposition, as the Court previously indicated that
its stay of Maxwell’s deposition would be revisited. See ECF No. 77. Plaintiff is unaware of any
recent developments in any criminal investigation concerning Maxwell, and the Court previously
noted that a stay of Maxwell’s discovery obligations due to concerns of self-incrimination, absent
an indictment, would not be indefinite. Maxwell’s insistence that this case go forward despite
moving for a stay a month ago (ECF No. 68), and despite her refusal to produce any substantive
       Case 1:19-cv-10475-LGS-DCF Document 84 Filed 06/19/20 Page 2 of 3




discovery thus far, is inappropriate. This case should be stayed, or it should go forward with full
discovery. Maxwell cannot have it both ways.
       Defendants Darren K. Indyke and Richard D. Kahn’s Position

        In order to avoid the waste of judicial and party resources, the Co-Executors join in
Plaintiff’s request that this action be stayed pending her participation in the Epstein Victims’
Compensation Program.
       Defendant Ghislaine Maxwell’s Position

        Ms. Maxwell does not oppose a stay of this action so long as Plaintiff acknowledges that
successful participation in the Voluntary Claims Resolution Program (“Program”) will result in a
release as against any of Plaintiff’s claims concerning Ms. Maxwell. Despite repeated requests,
Plaintiff’s counsel and Counsel for the Estate did not provide a copy of the form of release that
will be signed by Plaintiff in the event that she agrees to accept compensation through the Program
until 5:36 p.m. EST, today, June 19, 2020. Counsel have not had time to review the form release
or provide it to Ms. Maxwell. If Ms. Maxwell is included as a released individual, either expressly
or by confirmation of the Plaintiff, it is likely that she will consent to a stay. Attached is the form
of Stipulation that Ms. Maxwell has proposed and that Plaintiff has refused.

       The assertion that the proposed stipulation has been agreed to in other cases is not
persuasive. The “other cases” certainly did not involve Ms. Maxwell and did not involve any
Defendants other than the Estate.

        As the Court may well recall, during the May 22, 2020 Conference, Ms. McCawley
represented to the Court that “There are still issues with respect to a release and other matters, so
that has not gotten off the ground at all.” (Tr. at 9:22) And in his letter to the Court on this topic,
Mr. Boies represented, in arguing that the program “does not justify a stay of discovery,” that:
“Even if the program moves forward and even if Plaintiff chooses to participate, it is not clear that
Maxwell would be released for her torts against Plaintiff. In fact, the scope of the release that
participants in the program would be required to sign is the very issue, and the sole issue, that the
USVI Attorney General and Epstein’s Estate are still negotiating.” (ECF No. 72 at 2). Either
Plaintiff can represent to this Court that her successful participation in the Program will release
her claims concerning Ms. Maxwell or not. She cannot have it both ways.

        The Court specifically requested that the Parties report on “how discovery is going.” (May
22 Conf. Tr. 56:8-10). Currently, the Court has set the fact-discovery cut-off as August 10, 2020.
Plaintiff has not yet agreed to a date for her deposition, nor for her sister, Maria Farmer, whose
allegations are contained in her Complaint. Since the May 22 Conference, Plaintiff has submitted
woefully inadequate discovery responses. By way of example, when asked to identify the “threats”
that she claims Ms. Maxwell made against her to justify her twenty-four year delay in bringing
this suit, Plaintiff responded conclusorily that Ms. Maxwell threatened her “numerous times”
without providing the content, date, or any other information identifying any such “threat.” There
were none. Despite telling the press that she has a journal detailing Ms. Maxwell’s alleged assault,
she instead only has produced journal pages that do not mention Ms. Maxwell at all. Likewise, a
       Case 1:19-cv-10475-LGS-DCF Document 84 Filed 06/19/20 Page 3 of 3




third-party subpoena served on Maria Farmer resulted in not a single responsive document,
although she has brought her own case and is represented by the same counsel and included her
allegations in this Complaint. Because of the need to continue good-faith conferrals, these issues
are not ripe for judicial review, but they may shed light on Plaintiff’s newfound desire to stay this
case.

        Ms. Maxwell disputes Plaintiff’s characterization of the Court’s Order regarding Ms.
Maxwell’s deposition. This Court ruled that any deposition of Ms. Maxwell and interrogatory
responses would be put off and re-visited at regular intervals that are reasonable, dependent on the
potential criminal investigation and the Program update. In early June 2020, SDNY US Attorney
Geoffrey Berman indicated that his investigation into those surrounding Mr. Epstein continues.
See Alan Feuer, “Prince Andrew and U.S. Prosecutor in Nasty Dispute Over Epstein, Case,” NY
Times (June 8, 2020). Thus, Plaintiff is incorrect in asserting she is “unaware of any recent
developments in any criminal investigation.” Unless there is a stay, pursuant to this Court’s Order,
the case should proceed with other depositions and discovery and the Court should revisit the issue
of Ms. Maxwell’s deposition when and if necessary further in the discovery period. Of course,
Plaintiff’s “request” to “lift its stay of Maxwell’s deposition” is completely inappropriate as a part
of a status report and contrary to this Court’s rules and procedures concerning the parties’ motion
practice. Should Plaintiff seek a reconsideration of the Court’s ruling, she should follow the
appropriate rules and procedures, not toss it into a status report.

                                                      Respectfully submitted,


                                                      /s/ Sigrid S. McCawley
                                                      Sigrid S. McCawley, Esq.
                                                      Boies Schiller Flexner LLP


                                                      /s/ Bennet J. Moskowitz
                                                      Bennet J. Moskowitz, Esq.
                                                      Troutman Sanders LLP


                                                      /s/ Laura Menninger
                                                      Laura Menninger, Esq.
                                                      Haddon, Morgan and Foreman, P.C.
cc: Counsel of Record (via ECF)
